*240Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Grant Prysock appeals the district court’s order construing his Fed.R.Civ.P. 60(b) motion as a successive 28 U.S.C. § 2255 (2012) motion and dismissing it for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Prysock, Nos. 7:11-cr-00171-HMH-1; 7:14-cv-02908-HMH (D.S.C. filed July 21, 2014; entered July 22, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.